Per Curiam.
This case was tried at the Middlesex Circuit Court. The plaintiff’s father and son sued for injuries suffered by reason of an automobile accident on April 12th, 1928, at Highland Park, New Jersey. The sole question briefed is whether a verdict of $5,000 in favor of the plaintiff, Seymour Katz, is excessive. His left cheek was badly cut by flying glass. There were other superficial wounds requiring no sutures. The wound on the left cheek required dressing for nearly two months. Twelve stitches were taken. Neither nerves or muscles were seriously involved.
A verdict for $1,000, in favor of a young girl, who received wounds on the nose and chin requiring eight stitches was held not inadequate in Schwartz v. Pyle, 144 Atl. Rep. 323. The court there indicated that a larger recovery might have been justified. We think the recovery in the present case was excessive.
A rule absolute will issue, unless within twenty days from date of the entry of an order hereon the plaintiff consents to reduce the verdict to $1,500, in which case the rule will be discharged.